--------------------------------------------------------------------------------


Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 7,
2008, is entered into by and among George Foreman Enterprises, Inc., a Delaware
corporation (the “Company”), and the Buyer(s) set forth on the signature pages
affixed hereto (individually, a “Buyer” or collectively “Buyers”).
 
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) and/or Regulation
S (“Regulation S”) as promulgated by the U.S. Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase up to One Million Dollars ($1,000,000), or such
greater amount as the Company shall determine in its sole discretion, (the
“Purchase Price”) principal amount of Convertible Promissory Notes (the
“Convertible Notes”), which shall be convertible into units (“Units”) of the
Company at a conversion price of $2.50 per Unit.  Each Unit shall consist of one
share of the Company’s common stock, par value $0.01 (the “Common Stock”) (as
converted, the “Conversion Shares”) and one common stock purchase warrant
(“Warrants” or “Unit Warrants”), exercisable at a price of $3.00 per share. The
total Purchase Price shall be allocated among the Buyer(s) in the respective
amounts set forth on the Buyer Counterpart Signature Page(s), affixed hereto
(the “Subscription Amount”);
 
WHEREAS, the Company also intends to conduct a private placement offering (the
“PPO”) of units consisting of one share of the Company’s common stock and one
warrant to purchase one-half of a share of the Company’s common stock in an
amount, together with the aggregate Purchase Price of the Notes, of at least
$3,000,000 (the “Minimum PPO Amount”);
 
WHEREAS, the Convertible Notes shall be automatically converted into Units
simultaneously with the closing of the PPO in an amount equal to or greater than
the Minimum PPO Amount (the PPO and the other transactions contemplated hereby
and  thereby are sometimes hereinafter referred to as the “Transactions”); and
 
WHEREAS, the proceeds from the sale of the Convertible Notes shall be held in
escrow pending a Closing (as hereinafter defined) or series of Closings,
pursuant to the terms of an escrow agreement, substantially in the form of the
Escrow Agreement among the Company and the Escrow Agent (as defined below) (the
“Escrow Agreement”)
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
 
 

--------------------------------------------------------------------------------


 
 
1. PURCHASE AND SALE OF CONVERTIBLE NOTES.
 
(a) Purchase of Convertible Notes.  Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase at a Closing (as defined herein below) and the Company
agrees to sell and issue to each Buyer, severally and not jointly, at a Closing,
Convertible Notes in amounts set forth on the signature pages affixed
hereto.  No minimum amount of Convertible Notes need be subscribed to for the
Company to complete and close the offering of Convertible Notes.  Each
Convertible Note can be closed upon separately.  Upon execution of this
Agreement on the Buyer Counterpart Signature Page, attached hereto as Annex A,
and completion of the Confidential Prospective Purchaser Questionnaire (the
“Questionnaire”) by a Buyer, the Buyer should wire transfer the Subscription
Amount set forth on the signature pages affixed hereto in same-day funds set
forth immediately below, which Subscription Amount shall be held in escrow
pursuant to the terms of the Escrow Agreement and disbursed in accordance
therewith.
 
                              Wire Instructions
 
Bank:                                           Citibank, N.A.
               330 Madison Avenue
               New York, NY
ABA#:                                      021000089
S.W.I.F.T.                                    CITIUS33
Account Name:           Gottbetter & Partners, LLP Attorney Trust
Account#:                                    49061322
FBO:                                             (Insert Subscriber Name) FBO G.
Foreman Ent.


(b) Closing Dates.  The closings of the purchase and sale of the Convertible
Notes (the “Closings”) shall take place at the offices of Gottbetter & Partners,
LLP, 488 Madison Avenue, 12th Floor, New York, NY 10022 or such other place as
is mutually agreed to by the Company and the Buyers on or before February 29,
2008 subject to notification of satisfaction of the conditions to the Closings
set forth herein (or such later date as is mutually agreed to by the Company and
the Buyers.
 
(c) Escrow Arrangements; Form of Payment.  Upon execution hereof by the Buyers
and pending a Closing, the Purchase Price shall be deposited in a non-interest
bearing escrow account with Gottbetter & Partners, LLP as escrow Agent (the
“Escrow Agent”), pursuant to the terms of the Escrow Agreement.  Subject to the
satisfaction of the terms and conditions of this Agreement, on the applicable
Closing Date, (i) the Escrow Agent shall deliver to the Company in accordance
with the terms of the Escrow Agreement the Purchase Price for the Convertible
Notes to be issued and sold to the Buyer on such Closing Date, and (ii) the
Company shall deliver to the Buyer, the Convertible Note, duly executed on
behalf of the Company.
 
(d) Note Conversions.  As set forth in the Convertible Note, the Notes are
subject to optional and mandatory conversion features.  The initial conversion
price which is subject to adjustment in the manner set forth in the Convertible
Note is $2.50 per Unit.  As set forth in the Warrant comprising part of the
Units, the initial exercise price of the Unit Warrants is
 
 
2

--------------------------------------------------------------------------------


 
 
$3.00 per share, subject to adjustment as provided in the Unit
Warrants.  Piggyback registration rights shall apply to the Conversion Shares
and the shares underlying the Unit Warrants.    If the Company shall determine
to register for sale for cash any of its Common Stock for its own account or for
the account of others , other than (i) a registration relating solely to
employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, the Company shall promptly give to the holders of Conversion Shares, Unit
Warrants and/or shares underlying Unit Warrants written notice thereof (and in
no event shall such notice be given less than 20 calendar days prior to the
filing of such registration statement), and shall include in a piggyback
registration, to the extent practicable, all of the Conversion Shares and shares
underlying the Unit Warrants specified in a written request delivered by the
holder thereof within 10 calendar days after receipt of such written notice from
the Company. However, the Company may, without the consent of the holders,
withdraw such registration statement prior to its becoming effective if the
Company or such other stockholders have elected to abandon the proposal to
register the securities proposed to be registered thereby.  To the extent there
is not a registration in effect covering the resale of the shares underlying the
Unit Warrants, the Unit Warrants may be exercised on a cashless basis.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
 
(a) Investment Purpose.  The Buyer is acquiring the Convertible Notes, and, upon
conversion of Convertible Notes, the Buyer will acquire the Conversion Shares,
the Warrants and/or the shares of Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”), for its own account for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
such Buyer reserves the right to dispose of the Conversion Shares, the Warrants
and the Warrant Shares, at any time in accordance with or pursuant to an
effective registration statement covering such Conversion Shares, the Warrants
and the Warrant Shares or an available exemption under the Securities Act.  The
Buyer agrees not to sell, hypothecate or otherwise transfer the Buyer’s
securities unless such securities are registered under the federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such law is available.
 
(b) Residence of Buyer.  The Buyer resides in the jurisdiction set forth in the
Questionnaire.
 
(c) Non-US Person.  If a Buyer is not a person in the United States or a U.S.
Person (as defined in Rule 902(k) of Regulation S) or is not purchasing the
Convertible Notes on behalf of a person in the United States or a U.S. Person:
 
 
 
3

--------------------------------------------------------------------------------


 
(i) neither the Buyer nor any disclosed principal is a U.S. Person nor are they
subscribing for the Convertible Notes for the account of a U.S. Person or for
resale in the United States and the Buyer confirms that the Convertible Notes
have not been offered to the Buyer in the United States and that this Agreement
has not been signed in the United States;
 
(ii) the Buyer acknowledges that the Convertible Notes have not been registered
under the Securities Act and may not be offered or sold in the United States or
to a U.S. Person unless the securities are registered under the U.S. Securities
Act and all applicable state securities laws or an exemption from such
registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the U.S. Securities Act;
 
(iii) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, understands that the Company is the seller of the Convertible Notes and
underlying securities and that, for purposes of Regulation S, a “distributor” is
any underwriter, dealer or other person who participates pursuant to a
contractual arrangement in the distribution of securities sold in reliance on
Regulation S and that an “affiliate” is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question. Except as otherwise permitted by Regulation S, the
Buyer and if applicable, the disclosed principal for whom the Buyer is acting,
agrees that it will not, during a one year distribution compliance period, act
as a distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Convertible Notes or underlying securities
other than to a non-U.S. Person;
 
(iv) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, acknowledges and understands that in the event the Convertible Notes are
offered, sold or otherwise transferred by the Buyer or if applicable, the
disclosed principal for whom the Buyer is acting, to a non-U.S Person prior to
the expiration of a one year distribution compliance period, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and must further
agree not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act; and
 
(v) neither the Buyer nor any disclosed principal will offer, sell or otherwise
dispose of the Convertible Notes or the underlying securities in the United
States or to a U.S. Person unless (A) the Company has consented to such offer,
sale or disposition and such offer, sale or disposition is made in accordance
with an exemption from the registration requirements under the Securities Act
and the securities laws of all applicable states of the United States or (B) the
SEC has declared effective a registration statement in respect of such
securities.
 
(d) Accredited Investor Status.  The Buyer meets the requirements of at least
one of the suitability standards for an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D, and as set forth in the Prospective
Purchaser Questionnaire.
 
 
 
4

--------------------------------------------------------------------------------


 
 
(e) Accredited Investor Qualifications.  The Buyer (i) if a natural person,
represents that the Buyer has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Convertible Notes, such entity is duly organized, validly existing
and in good standing under the laws of the state of its organization, the
consummation of the transactions contemplated hereby is authorized by, and will
not result in a violation of state law or its charter or other organizational
documents, such entity has full power and authority to execute and deliver this
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Convertible Notes,
the execution and delivery of this Agreement has been duly authorized by all
necessary action, this Agreement has been duly executed and delivered on behalf
of such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Agreement in a representative or fiduciary capacity,
represents that it has full power and authority to execute and deliver this
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Buyer is executing this Agreement, and
such individual, partnership, ward, trust, estate, corporation, or limited
liability company or partnership, or other entity has full right and power to
perform pursuant to this Agreement and make an investment in the Company, and
represents that this Agreement constitutes a legal, valid and binding obligation
of such entity.  The execution and delivery of this Agreement will not violate
or be in conflict with any order, judgment, injunction, agreement or controlling
document to which the Buyer is a party or by which it is bound.
 
(f) Solicitation.  The Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Convertible Notes through or as a result of,
any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, in connection with the offering and sale of the Convertible Notes and is
not subscribing for the Convertible Notes and did not become aware of the
offering of the Convertible Notes through or as a result of any seminar or
meeting to which the Buyer was invited by, or any solicitation of a subscription
by, a person not previously known to the Buyer in connection with investments in
securities generally.
 
(g) Brokerage Fees.  The Buyer has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transaction contemplated hereby.
 
(h) Buyer’s Advisors.  The Buyer and the Buyer’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”), as the
case may be, has such knowledge and experience in financial, tax, and business
matters, and, in particular, investments in securities, so as to enable it to
utilize the information made available to it in connection with the Convertible
Notes to evaluate the merits and risks of an investment in the Convertible Notes
and the Company and to make an informed investment decision with respect
thereto.
 
 
 
5

--------------------------------------------------------------------------------


 
 
(i) Buyer Liquidity.  The Buyer has adequate means of providing for such Buyer’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Convertible Notes for an indefinite period of
time.
 
(j) High Risk Investment.  The Buyer is aware that an investment in the
Convertible Notes, and upon conversion, the Conversion Shares, the Warrants
and/or the Warrant Shares, involves a number of very significant risks.  The
Buyer has been advised that a variety of factors including certain risks affect
the Company’s business and results from operations.  These risk factors include,
without limitation: (i) that the Company’s success will depend primarily upon
its ability to exploit and protect the intellectual property rights that George
Foreman and George Foreman Productions, Inc. have assigned to the Company’s
majority-owned subsidiary George Foreman Ventures LLC; (ii) that George Foreman
has entered into numerous licensing, endorsement and other agreements over the
last decade, and there can be no assurances that a third party will not assert a
claim to some or all of the intellectual property rights that the Company
believes have been assigned to George Foreman Ventures LLC; (iii) that the
United States Patent and Trademark Office (“U.S. PTO”) may cite preexisting
trademark applications and registrations by third parties against, and prior
trademark owners may oppose, future trademark applications by the Company or
George Foreman Ventures LLC incorporating the George Foreman name; and (iv) that
event if the Company or George Foreman Ventures LLC were able to obtain
acceptance of its trademark applications by the U.S. PTO, a significant number
of similar marks registered by, and licensed to, third parties could diminish
the value and protectability of the intellectual property held by the Company or
George Foreman Ventures LLC.
 
(k) Reliance on Exemptions.  The Buyer understands that the Convertible Notes
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.
 
(l) Information.  The Buyer and its Advisors have been furnished with all
materials relating to the business, finances and operations of the Company and
information it deemed material to making an informed investment decision
regarding its purchase of the Convertible Notes and the underlying Units, which
have been requested by such Buyer.  The Buyer and its Advisors have been
afforded the opportunity to review the Company’s SEC Filings, as that term is
defined below, and the information contained therein.  The Buyer and its
Advisors have been afforded the opportunity to ask questions of the Company and
its management.  Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its Advisors shall modify, amend or
affect such Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below.  The Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Convertible Notes.
 
 
 
6

--------------------------------------------------------------------------------


 
(m) No Other Representations or Information.  In evaluating the suitability of
an investment in the Convertible Notes, the Buyer has not relied upon any
representation or information (oral or written) other than as stated in the
Convertible Notes and this Agreement;
 
(n) No Governmental Review.  The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Convertible Notes, the Warrants,
the Warrant Shares or the Conversion Shares, or the fairness or suitability of
the investment in the Convertible Notes, the Warrants, the Warrant Shares or the
Conversion Shares, nor have such authorities passed upon or endorsed the merits
of the offering of the Convertible Notes, the Warrants, the Warrant Shares or
the Conversion Shares.
 
(o) Transfer or Resale.  The Buyer understands that: (i) the Convertible Notes
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements; (ii) any sale of such securities made in reliance on Rule 144
under the Securities Act (or a successor rule thereto) (“Rule 144”) may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.  The Company reserves the right to place stop transfer
instructions against the shares and certificates for the Conversion Shares and
the Warrant Shares to the extent specifically set forth under this
Agreement.  There can be no assurance that there will be any market for the
Convertible Notes, Conversion Shares, Warrants or Warrant Shares, nor can there
be any assurance that the Convertible Notes, Conversion Shares, Warrants or
Warrant Shares, will be freely transferable at any time in the foreseeable
future.
 
(p) Legends.  The Buyer understands that the certificates or other instruments
representing the Convertible Notes, the Warrants, the Warrant Shares and/or the
Conversion Shares, shall bear a restrictive legend in substantially the
following form (and a stop transfer order may be placed against transfer of such
stock certificates):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
 
 
 
 
7

--------------------------------------------------------------------------------


 
 
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
The legend set forth above shall be removed and the Company within four (4)
business days shall issue a certificate without such legend to the holder of the
Convertible Notes, Warrants, Warrant Shares and Conversion Shares, upon which it
is stamped, if, unless otherwise required by state securities laws, (i) the
Buyer or its broker make the necessary representations and warranties to the
transfer agent for the Common Stock that it has complied with the prospectus
delivery requirements in connection with a sale transaction, provided the
Convertible Notes, Warrants, Warrant Shares or Conversion Shares are registered
under the Securities Act or (ii) in connection with a sale transaction, after
such holder provides the Company with an opinion of counsel satisfactory to the
Company, which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public
sale, assignment or transfer of the Convertible Notes, Warrants, Warrant Shares
or Conversion Shares may be made without registration under the Securities Act.
 
(q) Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(r) Receipt of Documents.  Each Buyer and its counsel have received and read in
their entirety:  (i) this Agreement, the Convertible Note, and the Unit Warrant
and each representation, warranty and covenant set forth herein and therein; and
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; each Buyer
has received answers to all questions such Buyer submitted to the Company
regarding an investment in the Company; and each Buyer has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.
 
(s) Trading Activities.  The Buyer’s trading activities with respect to the
Company’s Common Stock shall be in compliance with all applicable federal and
state securities laws, rules and regulations and the rules and regulations of
the principal market on which the
 
 
8

--------------------------------------------------------------------------------


 
 
Company’s Common Stock is listed or traded.  Neither the Buyer nor its
affiliates has an open short position in the Common Stock of the Company and,
except as set forth below, the Buyer shall not, and shall not cause any of its
affiliates under common control with the Buyer, to engage in any short sale as
defined in any applicable SEC or National Association of Securities Dealers
rules on any hedging transactions with respect to the Common Stock until the
earlier to occur of (i) the third anniversary of the Closing Date and (ii) the
Buyer(s) no longer own a principal balance of the Convertible Notes.  Without
limiting the foregoing, the Buyer agrees not to engage in any naked short
transactions in excess of the amount of shares owned (or an offsetting long
position) by the Buyer.
 
(t) Regulation FD.  The Buyer acknowledges and agrees that certain of the
information received by it in connection with the transactions contemplated by
this Agreement is of a confidential nature and may be regarded as material
non-public information under Regulation FD promulgated by the SEC and that such
information has been furnished to the Buyer for the sole purpose of enabling the
Buyer to consider and evaluate an investment in the Convertible Notes. The Buyer
agrees that it will treat such information in a confidential manner, will not
use such information for any purpose other than evaluating an investment in the
Convertible Notes, will not, directly or indirectly, trade or permit the Buyer’s
agents, representatives or affiliates to trade in any securities of the Company
while in possession of such information and will not, directly or indirectly,
disclose or permit the Buyer’s agents, representatives or affiliates to disclose
any of such information without the Company’s prior written consent. The Buyer
shall make its agents, affiliates and representatives aware of the confidential
nature of the information contained herein and the terms of this section
including the Buyer’s agreement to not disclose such information, to not trade
in the Company’s securities while in the possession of such information and to
be responsible for any disclosure or other improper use of such information by
such agents, affiliates or representatives. Likewise, without the Company’s
prior written consent, the Buyer will not, directly or indirectly, make any
statements, public announcements or other release or provision of information in
any form to any trade publication, to the press or to any other person or entity
whose primary business is or includes the publication or dissemination of
information related to the transactions contemplated by this Agreement.
 
(u) No Legal Advice from the Company.  The Buyer acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax advisors.  The Buyer
is relying solely on such Advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.
 
(v) No Group Participation.   The Buyer and its affiliates is not a member of
any group, nor is any Buyer acting in concert with any other person, including
any other Buyer, with respect to its acquisition of the Convertible Notes,
Warrants, Warrant Shares or Conversion Shares.
 
(w) Reliance.  Any information which the Buyer has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and
 
 
9

--------------------------------------------------------------------------------


 
 
state securities laws in connection with the offering of securities.  The Buyer
further represents and warrants that it will notify and supply corrective
information to the Company immediately upon the occurrence of any change therein
occurring prior to the Company’s issuance of the Convertible Notes. Within five
(5) days after receipt of a request from the Company, the Buyer will provide
such information and deliver such documents as may reasonably be necessary to
comply with any and all laws and ordinances to which the Company is subject.
 
(x) (For ERISA plans only).  The fiduciary of the ERISA plan represents that
such fiduciary has been informed of and understands the Company’s investment
objectives, policies and strategies, and that the decision to invest “plan
assets” (as such term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities.  The Buyer fiduciary or Plan (a) is responsible for
the decision to invest in the Company; (b) is independent of the Company or any
of its affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Buyer fiduciary or Plan has not relied on any advice
or recommendation of the Company or any of its affiliates;
 
(y) The Buyer should check the Office of Foreign Assets Control (“OFAC”) website
at <http://www.treas.gov/ofac> before making the following representations. The
Buyer represents that the amounts invested by it in the Company in the
Convertible Notes were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
(z) To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any person
controlling or controlled by the Buyer; (3) if the Buyer is a privately-held
entity, any person having a beneficial interest in the Buyer; or (4) any person
for whom the Buyer is acting as agent or nominee in connection with this
investment is a country, territory, individual or entity named on an OFAC list,
or a person or entity prohibited under the OFAC Programs.  Please be advised
that the Company may not accept any amounts from a prospective investor if such
prospective investor cannot make the representation set forth in the preceding
paragraph.  The Buyer agrees to promptly notify the Company should the Buyer
become aware of any change in the information set forth in these
representations.  The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the
 
 
--------------------------------------------------------
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
 
 
10

--------------------------------------------------------------------------------


 
 
Buyer, either by prohibiting additional subscriptions from the Buyer, declining
any redemption requests and/or segregating the assets in the account in
compliance with governmental regulations, and the Placement Agent may also be
required to report such action and to disclose the Buyer’s identity to
OFAC.  The Buyer further acknowledges that the Company may, by written notice to
the Buyer, suspend the redemption rights, if any, of the Buyer if the Company
reasonably deems it necessary to do so to comply with anti-money laundering
regulations applicable to the Company or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;
 
(aa) To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any
person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and
 
(bb) If the Buyer is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Buyer receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, the Buyer
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as otherwise set forth herein and/or in the Company’s SEC filings, the
Company represents and warrants to each of the Buyers that:
 
(a) Organization and Qualification.  The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Delaware,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below.  The
Company has no subsidiaries, other than George Foreman Management Inc. (100%
owned) and George Foreman
 
 
 
 
--------------------------------------------------------------
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
 
11

--------------------------------------------------------------------------------


 
 
Ventures, LLC (85% owned).  George Foreman Ventures LLC’s subsidiaries include
Instride Ventures LLC (50.1% owned), Vita Ventures, LLC (50.1% owned) and G.
Nutritional LLC (100% owned).
 
(b) Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement, the Escrow Agreement and all other documents necessary
or desirable to effect the transactions contemplated hereby (collectively the
“Transaction Documents”) and to issue the Convertible Notes, the Warrants, the
Warrant Shares and the Conversion Shares in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Convertible Notes,
the Warrants, the Warrant Shares and the Conversion Shares and the reservation
for issuance and the issuance of the Conversion Shares and the Warrant Shares
issuable upon conversion or exercise thereof, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) the
Transaction Documents have been duly executed and delivered by the Company, (iv)
the Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.
 
(c) Capitalization.  The authorized capital stock of the Company consists of
25,000,000 shares of Common Stock and 2 shares of Series A Preferred Stock.  As
of the date hereof, the Company has 3,358,444 shares of Common Stock issued and
outstanding and 2 shares of Series A Preferred Stock outstanding.  All of such
outstanding shares have been duly authorized, validly issued and are fully paid
and nonassessable.  Except as set forth in Schedule 3(c), (i) no shares of
Common Stock are subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company, (iii) there are no outstanding debt
securities (iv) there are no agreements or arrangements under which the Company
is obligated to register the sale of any of their securities under the
Securities Act, (v) there are no outstanding registration statements and there
are no outstanding comment letters from the SEC or any other regulatory agency,
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Convertible Notes as
described in this Agreement, and (vii) no co-sale right, right of first refusal
or other similar right exists with respect to the Convertible Notes, Warrants,
Warrant Shares and Conversion Shares or the issuance and sale thereof.  The
Convertible Notes, Warrants, Warrant Shares and Conversion Shares when issued,
will be free and clear of all pledges, liens, encumbrances and other
restrictions (other than those arising under federal or state securities laws as
a result of the issuance of the Convertible Notes).  The issue and sale of the
Convertible
 
 
12

--------------------------------------------------------------------------------


 
 
Notes, Warrants, Warrant Shares and Conversion Shares will not result in a right
of any holder of Company securities to adjust the exercise, conversion, exchange
or reset price under such securities.  The Company has made available to the
Buyer true and correct copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s By-laws, as in effect on the date hereof (the “By-laws”), and
the terms of all securities convertible into or exercisable for Common Stock and
the material rights of the holders thereof in respect thereto other than stock
options issued to employees and consultants.
 
(d) Issuance of Securities.  The Convertible Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, are free from all taxes, liens and charges with respect to
the issue thereof.  The Conversion Shares and the Warrant Shares have been duly
authorized and reserved for issuance, based on the initial conversion
price.  Upon conversion or exercise in accordance with the Transaction
Documents, the Conversion Shares and the Warrant Shares will be duly issued,
fully paid and nonassessable.
 
(e) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the By-laws or (ii) violate or conflict with,
or result in a breach of any provision of,  or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or result in a violation of any law, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations and the
rules and regulations of the OTC Bulletin Board (the “OTCBB”) on which the
Common Stock is quoted) applicable to the Company or by which any property or
asset of the Company is bound or affected except for those which could not
reasonably be expected to have a material adverse effect on the assets,
business, condition (financial or otherwise), results of operations or future
prospects of the Company (a “Material Adverse Effect”).  Except those which
could not reasonably be expected to have a Material Adverse Effect, the Company
is not in violation of any term of or in default under its Articles of
Incorporation or By-laws.  Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company.  The business of the Company is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Escrow
Agreement in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.
 
 
 
13

--------------------------------------------------------------------------------


 
 
(f) SEC Filings; Financial Statements.  Except as set forth in Schedule 3(f),
during the past two completed fiscal years and the period subsequent thereto,
the Company has timely filed (subject to 12b-25 filings with respect to certain
periodic filings) all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Exchange Act (as hereinafter defined) (all of the foregoing and all other
documents filed with the SEC prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Filings”).  The SEC Filings are available to the Buyers via the SEC’s EDGAR
system.  Except as reflected in subsequent SEC Filings, as of their respective
dates, the SEC Filings complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Filings, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Except as reflected in subsequent SEC Filings, as of their
respective dates, the financial statements of the Company included in the
Company’s SEC Filings with the SEC (the “Financial Statements”) complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Buyer including, without limitation, information referred to in this
Agreement, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 
(g) Absence of Litigation.  Except as set forth in Schedule 3(g), the Company is
not aware of any action, suit, proceeding, inquiry or investigation before or by
any court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company or the Common Stock, wherein an
unfavorable decision, ruling or finding would (i) adversely affect the validity
or enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (ii) have a Material Adverse Effect.
 
(h) Acknowledgment Regarding Buyer’s Purchase of the Convertible Notes.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by such Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Convertible Notes, the Warrants, the Warrant Shares or the Conversion
Shares.  The Company further represents to the Buyers that
 
 
14

--------------------------------------------------------------------------------


 
 
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.
 
(i) No General Solicitation.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Convertible Notes, the Warrants, the
Warrant Shares or the Conversion Shares.
 
(j) No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Convertible Notes,
the Warrants, the Warrant Shares or the Conversion Shares under the Securities
Act or cause this offering of the Convertible Notes, the Warrants, the Warrant
Shares or the Conversion Shares to be integrated with prior offerings by the
Company for purposes of the Securities Act.
 
(k) Employee Relations.  The Company is not involved in any labor dispute nor,
to the knowledge of the Company, is any such dispute threatened.  None of the
Company’s employees is a member of a union, and the Company believes that its
relations with its employees are good.
 
(l) Intellectual Property Rights.  Except as set forth in Schedule 3(l), the
Company has no proprietary intellectual property.  The Company has not received
any notice of infringement of, or conflict with, the asserted rights of others
with respect to any intellectual property that it utilizes.
 
(m) Environmental Laws.
 
(i) The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.  There is no pending or, to the knowledge of the Company,
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request,
relating to any Environmental Law involving the Company, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse
Effect.  For purposes of this Agreement, “Environmental Law” means any federal,
state or local law, statute, rule or regulation or the common law relating to
the environment or occupational health and safety, including without limitation
any statute, regulation, administrative decision or order pertaining to (i)
treatment, storage, disposal, generation and transportation of industrial, toxic
or hazardous materials or substances or solid or hazardous waste; (ii) air,
water and noise pollution; (iii) groundwater and soil contamination; (iv) the
release or threatened release into the environment of industrial, toxic or
hazardous materials or substances, or solid or hazardous waste, including
without limitation emissions, discharges, injections, spills, escapes or dumping
of pollutants, contaminants or chemicals; (v) the protection of wild life,
marine life and wetlands, including without limitation all endangered and
threatened species; (vi) storage tanks, vessels, containers, abandoned or
 
 
 
15

--------------------------------------------------------------------------------


 
discarded barrels, and other closed receptacles; (vii) health and safety of
employees and other persons; and (viii) manufacturing, processing, using,
distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).
 
(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.
 
(iii) The Company (i) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its business and
(ii) is in compliance with all terms and conditions of any such permit, license
or approval.
 
(n) Title to Assets.  Except as set forth in Schedule 3(n), the Company has good
and marketable title in fee simple to all real property owned by it that is
material to its business and good and marketable title in all personal property
owned by it that is material to its business, in each case free and clear of all
liens, except for liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company. Any real property and facilities held under lease
by the Company is held by it under valid, subsisting and enforceable leases of
which the Company is in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(o) Internal Accounting Controls.  The Company is in material compliance with
the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, and (iii) the recorded amounts for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(p) No Material Adverse Breaches, etc.  Except as set forth in the SEC Filings,
the Company is not subject to any charter, corporate or other legal restriction,
or any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect.  Except as set forth in the SEC Filings, the Company is not in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect.
 
(q) Tax Status.  The Company has made and filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company has set
aside on its books provisions reasonably adequate for the payment of all unpaid
and unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to
 
 
16

--------------------------------------------------------------------------------


 
 
be due on such returns, reports and declarations, except those being contested
in good faith and has set aside on its books provision reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 
(r) Certain Transactions.  Except as set forth in the SEC Filings, and except
for arm’s length transactions pursuant to which the Company makes payments in
the ordinary course of business upon terms no less favorable than the Company
could obtain from third parties, none of the officers, directors, or employees
of the Company is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
(s) Rights of First Refusal.  Except as set forth in Schedule 3(c), the Company
is not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties.
 
(t) Reliance.  The Company acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Convertible Notes.  The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Buyers would
not enter into this Agreement.
 
(u) Brokers’ Fees.  The Company does not have any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.
 
(b) Form D.  The Company agrees to file a Form D with respect to the offer and
sale of the Convertible Notes to the extent as required under Regulation D.  The
Company shall, on or before each Closing, take such action as the Company shall
reasonably determine is necessary to be taken in advance, to qualify the
Convertible Notes, Warrants, Warrant Shares and Conversion Shares or obtain an
exemption for the Convertible Notes, Warrants, Warrant Shares and Conversion
Shares for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of any such action so taken to the Buyers on or prior to
the Closing Date.  The Company shall also take such actions as are necessary on
a post-closing basis to effect required qualifications or exemptions under
applicable securities or “Blue Sky” laws.
 
 
17

--------------------------------------------------------------------------------


 
 
(c) Reporting Status.  Until the earlier of (i) the date as of which the
Buyer(s) may sell all of the Warrants, the Warrant Shares and the Conversion
Shares without restriction pursuant to Rule 144(k) promulgated under the
Securities Act (or successor thereto), or (ii) the date on which (A) the
Buyer(s) shall have sold all the Warrants, the Warrant Shares and the Conversion
Shares and (B) none of the Convertible Notes are outstanding, the Company shall
file in a timely manner all reports required to be filed with the SEC pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
regulations of the SEC thereunder, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.
 
(d) Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Convertible Notes to as working capital.
 
(e) Reservation of Shares.  The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, that number of shares of Common Stock equal to equal to the sum of (i)
the number of shares of Common Stock into which the Convertible Notes are
convertible from time to time, plus (ii) the number of shares of Common Stock
for which the Warrants are exercisable from time to time.
 
(f) Listings or Quotation.  The Company shall use its best efforts to maintain
the listing or quotation of its Common Stock upon the OTC Bulletin Board.
 
(g) Corporate Existence.  So long as any of the Convertible Notes remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”), other than the
PPO, unless, subject to Section 8(p) hereof, prior to the consummation of an
Organizational Change, the Company obtains the written consent of the Buyers
that have outstanding Notes.  In any such case, the Company will make
appropriate provision with respect to such holders’ rights and interests to
insure that the provisions of this Section 4(g) will thereafter be applicable to
the Convertible Notes.
 
(h) Resales Absent Effective Registration Statement.  Each of the Buyers
understands and acknowledges that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver Conversion
Shares or Warrant Shares to the Buyers with legends restricting their
transferability under the Securities Act, and (ii) it is aware that resales of
such Conversion Shares or Warrant Shares may not be made unless, at the time of
resale, there is an effective registration statement under the Securities Act
covering such Buyer’s resale(s) or an applicable exemption from registration.
 
(i) Private Placement.  As soon as practicable after Closing, the Company
intends to engage in a private offering (the “PPO”) of Company units in an
amount, when combined with the aggregate Purchase Price for the Notes, of at
least $3,000,000 (the “Minimum PPO Amount”).  The units shall consist of one
share of the Company’s common stock (the
 
 
 
18

--------------------------------------------------------------------------------


 
 
“Investor Shares”) and one common stock purchase warrant (the “Investor
Warrant”) to purchase one-half of a share of common stock.  Each two Investor
Warrants shall entitle the holder thereof to purchase one share of the Company’s
common stock during a period of five years from issuance at a price to be
determined.  Piggyback registration rights shall apply to the Investor Shares
and the shares underlying the Investor Warrants.  If the Company shall determine
to register for sale for cash any of its Common Stock for its own account or for
the account of others , other than (i) a registration relating solely to
employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, the Company shall promptly give to the holders of Investor Shares,
Investor Warrants and/or shares underlying Investor Warrants written notice
thereof (and in no event shall such notice be given less than 20 calendar days
prior to the filing of such registration statement), and shall include in a
piggyback registration, to the extent practicable, all of the Investor Shares
and shares underlying Investor Warrants specified in a written request delivered
by the holder thereof within 10 calendar days after receipt of such written
notice from the Company. However, the Company may, without the consent of the
holders, withdraw such registration statement prior to its becoming effective if
the Company or such other stockholders have elected to abandon the proposal to
register the securities proposed to be registered thereby.  Each Investor
Warrant will contain standard anti-dilution protection and will provide for
“cashless exercise” to the extent there is not a registration statement in
effect covering the resale of the shares underlying the Investor Warrants.
 
5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Convertible Notes
to a Buyer at a Closing is subject to the satisfaction, at or before the
applicable Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:
 
(a) The Buyer shall have executed this Agreement and completed and executed the
Questionnaire and any other Transaction Documents to which it is a party and
delivered them to the Escrow Agent.
 
(b) The Buyer shall have delivered to the Escrow Agent the Purchase Price for
Convertible Notes in the respective amounts as set forth on the signature pages
affixed hereto by wire transfer of immediately available U.S. funds pursuant to
the wire instructions provided by the Company.
 
(c) The representations and warranties of the Buyer contained in this Agreement
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Closing Date.
 
 
 
19

--------------------------------------------------------------------------------


 
 
6. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a) The obligation of the Buyer(s) hereunder to purchase Convertible Notes at a
Closing is subject to the satisfaction, at or before each Closing Date, of each
of the following conditions:
 
(i) The Company shall have executed the Transaction Documents and delivered the
same to the Escrow Agent (on behalf of the Buyers).
 
(ii) The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of each Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to each Closing
Date.  The Company shall have obtained and delivered to the Escrow Agent (on
behalf of the Buyers) any and all consents, permits, approvals, registrations
and waivers necessary or appropriate for consummation of the purchase and sale
of the Convertible Notes and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.  The Escrow Agent (on behalf of the Buyers) shall have received a
certificate, executed by the President of the Company, dated as of the initial
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by the Buyers.  The foregoing certificate shall only be
required to be delivered on the initial Closing Date unless any information in
the certificate has changed at the time of a subsequent Closing.
 
(iii) The Company shall have executed and delivered to the Escrow Agent (on
behalf of the Buyer(s)) the Convertible Notes in the respective amounts set
forth on the signature pages affixed hereto.
 
(iv) The Company shall have reserved out of its authorized and unissued Common
Stock, solely for the purpose of effecting the conversion of the Convertible
Notes and the exercise of the Warrants, sufficient shares of Common Stock to
effect the conversion of all of the Convertible Notes’ and the exercise of all
Warrants.
 
(v) The Company shall have delivered to the Escrow Agent (on behalf of the
Buyers) a certificate, executed on behalf of the Company by its Secretary, dated
as of the Closing Date, certifying the resolutions adopted by the Board of
Directors of the Company approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Convertible Notes, certifying the current versions of the Articles of
Incorporation and By-laws of the Company and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company.  The foregoing certificate shall only be required to be
delivered on the initial Closing Date unless any information contained in the
certificate has changed at the time of a subsequent Closing.
 
 
20

--------------------------------------------------------------------------------


 
 
(vi) The Buyers shall have received an opinion from the Company’s counsel, dated
as of the Closing Date, in form and substance reasonably acceptable to the
Buyers. The foregoing opinion shall only be required to be delivered on the
initial Closing Date unless any information contained therein has changed at the
time of a subsequent Closing.
 
7. INDEMNIFICATION OF BUYERS. In consideration of the Buyer’s execution and
delivery of this Agreement and acquiring the Convertible Notes, the Warrants,
the Warrant Shares and the Conversion Shares hereunder, and in addition to all
of the Company’s other obligations under this Agreement, the Company shall
defend, protect, indemnify and hold harmless the Buyer(s) and each other holder
of the Convertible Notes, the Warrants, the Warrant Shares and the Conversion
Shares, and all of their officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Buyer Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Buyer Indemnitee is a party to the action for
which indemnification hereunder is sought), and including reasonable attorneys’
fees and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any material misrepresentation or material breach of any representation or
warranty made by the Company in the Transaction Documents, (b) any material
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents, or (c) any cause of action, suit or claim brought or made
against such Buyer Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
Transaction Document executed pursuant hereto by any of the Buyer
Indemnitees.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
8. GOVERNING LAW: MISCELLANEOUS.
 
(a) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.  The parties further agree that any action
between them shall be heard exclusively in federal or state court sitting in the
New York County, New York, and expressly consent to the jurisdiction and venue
of the Supreme Court of New York, sitting in New York County and the United
States District Court for the Southern District of New York for the adjudication
of any civil action asserted pursuant to this paragraph.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
 
21

--------------------------------------------------------------------------------


 
 
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement, Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Buyer(s), the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
(f) Notices.  Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
upon receipt when sent by U.S. certified mail, return receipt requested, or (iv)
one (1) day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:
 
If to the Company, to:
George Foreman Enterprises, Inc.
 
100 N. Wilkes-Barre Blvd., 4th Floor
 
Wilkes-Barre, PA 18702
 
Attention:        Richard Huffsmith, General Counsel
 
Telephone:       (570) 822-6277
 
Facsimile:          (570) 820-7014
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York  10022
 
Attention:         Scott Rapfogel
 
Telephone:       (212) 400-6900
 
Facsimile:          (212) 400-6901

 
If to the Buyer(s), to its address and facsimile number set forth on the
signature pages affixed hereto.  Each party shall provide five (5) days’ prior
written notice to the other party of any change in address or facsimile number.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.
 
 
22

--------------------------------------------------------------------------------


 
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) Survival.  Unless this Agreement is terminated under Section 8(l), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 8,
and the indemnification provisions set forth in Section 7, shall survive the
Closing for a period of two (2) years following the date on which the
Convertible Notes are converted in full.  The Buyer(s) shall be responsible only
for its own representations, warranties, agreements and covenants hereunder.
 
(j) Publicity.  The Company shall have the right to approve, before issuance,
any press release or any other public statement with respect to the transactions
contemplated hereby to be made by any party and the Company shall be entitled to
issue any press release or other public disclosure with respect to such
transactions including those required under applicable securities or other laws
or regulations.
 
(k) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l) Termination.  In the event that a Closing shall not have occurred with
respect to a Buyer on or before February 29, 2008 this Agreement shall be
terminated with respect to such Buyer without liability of any party to any
other party.
 
(m) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(n) Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer and the
Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
 
(o) ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
What is money laundering?
How big is the problem and why is it important?
 
The USA PATRIOT Act is designed to detect, deter,
and punish terrorists in the United States and abroad.  
 
The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.
Since April 24, 2002 all brokerage firms have been required
to have new, comprehensive anti-money laundering
programs.
 
To help you understand theses efforts, we want to
provide you with some information about money
laundering and our steps to implement the USA
PATRIOT Act.
 
Money laundering is the process of disguising illegally
obtained money so that the funds appear to come from
legitimate sources or activities.  Money laundering occurs
in connection with a wide variety of crimes, including
illegal arms sales, drug trafficking, robbery, fraud,
racketeering, and terrorism.
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering
activity at $1 trillion a year.

 
 
23

--------------------------------------------------------------------------------


 

 
What are we required to do to eliminate money laundering?
 
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents
or other information.  Until you provide the information or documents we need,
we may not
be able to effect any transactions for you.



 
(p) Waiver.  Any provision of this Agreement, the Convertible Notes, Units or
the Warrants, (except as to maturity, interest rate and conversion rate) may be
waived or amended with the consent of the holders of a majority in principal
amount of the Convertible Notes then outstanding.
 


 


 
[REMAINDER PAGE INTENTIONALLY LEFT BLANK]
 
 
 


 
24

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 



 
COMPANY:
 
George Foreman Enterprises, Inc.
     
By:_________________________________                                                                
 
Name:
 
Title:
   






 
BUYERS:
 
The Buyers executing the Signature Page in the form attached hereto as
Annex A and delivering the same to the Company or its agents shall be
deemed to have executed this Agreement and agreed to the terms hereof.

 
 
 
 
 
 
25

 
 
 

--------------------------------------------------------------------------------

 

Annex A


Securities Purchase Agreement
Buyer Counterpart Signature Page


The undersigned, desiring to: (i) enter into the Securities Purchase Agreement
dated as of __________5, 2008 (the “Agreement”), between the undersigned, George
Foreman Enterprises, Inc., a Delaware corporation (the “Company”), and the other
parties thereto, in or substantially in the form furnished to the undersigned
and (ii) purchase the Convertible Notes of the Company as set forth below,
hereby agrees to purchase such Convertible Notes from the Company and further
agrees to join the Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof.  The undersigned specifically acknowledges having read
the representations section in the Agreement entitled “Buyer’s Representations
and Warranties,” and hereby represent that the statements contained therein are
complete and accurate with respect to the undersigned as a Buyer.


The Buyer hereby elects to purchase $____________ Convertible Notes (to be
completed by the Buyer) under the Securities Purchase Agreement.




Name of Buyer:


If an entity:


Print Name of Entity:






By:                                                           
Name:
Title:


If an individual:


Print Name:                                                           


Signature:                                                           


All Buyers:


Address:                                                           






Telephone No.:                                                           


Facsimile No.:                                                           


Email Address:                                                           


 
 
 
 
--------------------------------------------------------------------- 
5 Will reflect the Closing Date. Not to be completed by Buyer.
 

 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 
SCHEDULE OF BUYERS
 


Name
Amount of Subscription
                   

 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3(c)


Rights Regarding Stock


(i)  The Investor Rights Agreement from August 2005 (between GFME and George
Foreman Ventures, LLC on the one hand and George Foreman and George Foreman
Productions, Inc. collectively “Foreman”, on the other hand) gives Foreman a
right of first refusal to participate pro rata in new securities issued by the
Company.  The Investor Rights Agreement is Exhibit 10.4 to the Current Report on
Form 8-K filed by the Company with the SEC on August 18, 2005.


(ii)  Stock Purchase Rights.


As of December 31, 2007, there are outstanding options to purchase 733,392
shares of the common stock of the Company, and conversion rights regarding
1,799,753 shares of the common stock of the Company.  Said options were issued
under the Company's Amended Stock Option Plan.  Said conversion rights were
granted pursuant to the Investor Rights Agreement.  Said Plan is Exhibit 4.3 to
the Form S-8 Registration Statement filed by the Company with the SEC on
February 2, 2000.  The Investor Rights Agreement is Exhibit 10.4 to the Current
Report on Form 8-K filed by the Company with the SEC on August 18, 2005.


Pursuant to the Investor Rights Agreement described above, Mr. Foreman and
George Foreman Productions, Inc. may exchange their membership interests in
George Foreman Ventures LLC for shares of common stock of the Company.


(iii)  Outstanding Debt Securities.


None.


(iv)  Registration Rights.


Pursuant to the Registration Rights Agreement described below, Mr. Foreman and
George Foreman Productions, Inc. have registration rights regarding the shares
of common stock into which their membership interests in George Foreman Ventures
LLC are exchangeable.  The Registration Rights Agreement is Exhibit 10.3 to the
Current Report on Form 8-K filed by the Company with the SEC on August 18, 2005.


(v)  Outstanding Registration Statements and Comment Letters.


None.







 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3(f)


SEC Filings


The Quarterly Reports on Form 10-QSB that were filed by the Company on May 23,
2006, July 9, 2007, July 27, 2007 and August 20, 2007 were not timely
filed.  The Annual Report on Form 10-KSB that was filed by the Company on July
27, 2007 was not timely filed.


On January 10, 2007, the Company filed an Amendment to the Form 8-K originally
filed with the SEC on December 21, 2006 to include certain information requested
by the commission.


On December 20, 2006, the Company filed the Current Reports on Form 8-K with the
SEC reporting the November 24, 2006 receipt of a OTCBB Delinquency Notification
and the Company’s request to appeal the determination.





 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3(g)


Litigation


None, except suit by Circle Group Holdings, Inc. (now Z-Trim Holdings, Inc.)
against the Company, which is described in the filings made by the Company with
the SEC on the following dates:


Current Reports on Form 8-K


June 5, 2006
May 4, 2006
March 17, 2006
February 28, 2006
November 29, 2005


Quarterly Reports on Form 10-QSB (Item 1 of Part II)


November 14, 2007
August 20, 2007
July 27, 2007
July 9, 2007
August 14, 2006 [also see Note 1 to Item 1 (financial statements)]


Annual Report on Form 10-KSB (Item 3)


July 27, 2007.







 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3(l)


Intellectual Property






See the Assignment Agreement and the Services Agreement which are Exhibits 10.1
and 10.2, respectively, to the Current Report on Form 8-K filed by the Company
with the SEC on August 18, 2005.  Certain rights discussed therein may revert or
be assigned to Mr. George Foreman and/or George Foreman Productions, Inc. from
time to time.





 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3(n)


Title to Assets






Not Applicable




 
 
 

 